PER CURIAM.
We reverse the final judgment of dissolution and remand with direction that it be amended. The sum of $17,500 was erroneously credited as an asset of the husband’s in the equitable distribution; therefore, ⅜ of this sum is to be deducted from the wife’s proceeds. The sum was treated as if it was an existing asset based on an erroneous bookkeeping assumption. In fact, uncontro-verted testimony showed the $17,500 had been disbursed in payment of a prior year’s tax debt. While this adjustment still leaves the wife with a favorable distribution, it is clear from the record that this difference was intended as lump sum alimony, the award of which is supported by the record.
In all other respects, the final judgment is affirmed.
STONE and POLEN, JJ., and DONNER, AMY STEELE, Associate Judge, concur.